Case 0:20-cv-60214-WPD Document 41 Entered on FLSD Docket 08/12/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Cae No. 0:20-cv-60214-WPD
                                  Civil Division -Dimitrouleas/Snow

  OJ COMMERCE LLC,
       Plaintiff​,
  -vs-

  BEAZLEY USA SERVICES, INC.
        Defendant
  ____________________________/

     PLAINTIFF OJ COMMERCE, LLC’S UNOPPOSED EMERGENCY MOTION TO
                        RESCHEDULE HEARING

         Plaintiff OJ COMMERCE LLC (“Plaintiff” or “OJC”) filed this emergency motion to

  reschedule the zoom hearing set for August 13, 2020 at 11am, on OJ Commerce, LLC’s motion

  for attorney’s fees. The reason for this request is due to counsel not feeling well, and unable to

  adequately present Plaintiff for tomorrow's hearing. A ruling on this motion is requested prior to

  August 13, 2020 at 11am, when the hearing is scheduled.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movant has

  conferred with counsel for Defendant and was advised that Defendant does not oppose the relief

  requested in this motion.

                                 Local Rule 7.1(d)(1) Certification

         After reviewing the facts and researching applicable legal principles, I certify that this

  motion in fact presents a true emergency (as opposed to a matter that may need only expedited

  treatment) and requires an immediate ruling because the Court would not be able to provide




                                             Page # 1 of 2
Case 0:20-cv-60214-WPD Document 41 Entered on FLSD Docket 08/12/2020 Page 2 of 2



  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand

  that an unwarranted certification may lead to sanctions.

                                   CERTIFICATE OF SERVICE

         I HEREBY certify that on August 12, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, and served this document upon Respondent’s

  counsel

         Respectfully submitted,

                                                Shlomo Y. Hecht, P.A.
                                                3076 N Commerce Parkway
                                                Miramar, FL 33025
                                                Phone: 954-861-0025

                                                By: /s/ ​Shlomo Y Hecht
                                                Florida State Bar No.: 127144
                                                Email: sam@hechtlawpa.com
                                                Attorney for Plaintiff OJ Commerce, LLC




                                             Page # 2 of 2
